Citation Nr: 1709017	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUES

Entitlement to an effective date earlier than March 30, 2015 (with payment from April 1, 2015) for the award of nonservice-connected death pension benefits, to include special monthly pension (SMP) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from January 4, 1944 to May 19, 1946.  The Veteran died in May 2007.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and September 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The April 2015  decision denied death pension benefits, but the September 2015 decision granted death pension benefits with SMP based on the need for regular aid and attendance, from March 30, 2015 (with payment from April 1, 2015).  The Appellant has appealed the assigned effective date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant initially applied for VA death benefits in June 2009.

2.  In December 2009, the Appellant's claim for VA death benefits was denied; the Appellant did not appeal that decision.  

3.  On March 30, 2015, the Appellant submitted a new claim for VA death benefits via a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  

4.  No correspondence was received from the Appellant between the date of the December 2009 denial of death pension benefits and her March 30, 2015 application for death pension benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 3, 2015 (with payment from April 1, 2015) for the award of nonservice-connected death pension benefits, to include SMP benefits, based on the need for the regular aid and attendance, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.152, 3.155, 3.400, 3.402 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Appellant was provided substantial information regarding her pension claim in April and July 2015.  Therefore, the issue is what are the notice requirements of VA pertaining to the earlier effective date claim.  If, in response to notice of its decision on a claim for which VA has already given notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  VAOPGCPREC 8-2003.  Regardless, the Board finds that the RO, in the February 2016 statement of the case (SOC), advised the Appellant of the appropriate information regarding the development of the record and of the pertinent laws and regulations.  Therefore, the RO provided the Appellant with the applicable law and regulations and gave appropriate notice as to the evidence generally needed to substantiate the claim.  

The record reflects that the Appellant initially applied for VA death benefits in June 2009.  In December 2009, the Appellant's claim for VA death pension benefits was denied on the basis that her income was excessive for those benefits.  The Appellant did not appeal that decision or submit evidence within a year and it became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

On March 30, 2015, the Appellant submitted a new claim for VA death benefits via a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  Thereafter, the RO granted entitlement to nonservice-connected death pension benefits, to include SMP benefits, based on the need for regular aid and attendance.  The assigned effective date was March 30, 2015, with payment the first day of the next month, April 1, 2015.  The assigned effective date was based on the date of the new claim for benefits.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  A claim by a surviving spouse or child for compensation or dependency and indemnity compensation will also be considered to be a claim for death pension and accrued benefits, and a claim by a surviving spouse or child for death pension will be considered to be a claim for death compensation or dependency and indemnity compensation and accrued benefits.  38 C.F.R. § 3.152(b).  Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  With regard to claims for death pension benefits based on nonservice-connected death after separation from service, for awards based on claims received on or after October 1, 1984, the effective date will be the first day of the month in which the Veteran's death occurred if claim is received within 45 days after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400 (c)(3)(ii).  The effective date of an award of aid and attendance benefits to a surviving spouse is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.402(c). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments are only applicable with respect to claims and appeals filed on or after March 24, 2015.  Id. at 57,686.  

In this case, no formal or informal claim or correspondence at all was received between the date of the December 2009 denial of death pension benefits and the Appellant's March 30, 2015 application for death pension benefits.  

After a full review of the record, the Board concludes that an effective date earlier than March 30, 2015 is not warranted for the award for nonservice-connected death pension benefits, to include SMP based on the need for regular aid and attendance.  Although the Appellant believes that there was sufficient evidence to grant her claim from an earlier date, she did not appeal the December 2009 denial and has not made a claim of clear and unmistakable error in that decision.  The RO granted nonservice-connected pension benefits, to include aid and attendance benefits, as of the receipt of her subsequent pension application on March 30, 2015.  There is no legal basis to award pension benefits, including SMP, any earlier than has already been awarded.


ORDER

Entitlement to an effective date earlier than March 30, 2015 (with payment from April 1, 2015) for the award of nonservice-connected death pension benefits, to include SMP based on the need for regular aid and attendance is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


